NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                KAREN MOTHERSHEAD, Plaintiff/Appellant,

                                         v.

                ASLAM DULARA, et al., Defendants/Appellees.
                   __________________________________

             WELLS FARGO BANK, et al., Garnishees/Appellees.

                              No. 1 CA-CV 19-0111
                                FILED 12-26-2019


            Appeal from the Superior Court in Maricopa County
                           No. CV2015-053526
                The Honorable Rodger E. Brodman, Judge

                                   AFFIRMED


                                    COUNSEL

Karen Mothershead, Scottsdale
Plaintiff/Appellant

Gaona Law Firm, Phoenix
By David F. Gaona
Counsel for Defendants/Appellees Iqbal Dulara and Dulara Enterprises, LLC
                  MOTHERSHEAD v. DULARA, et al.
                      Decision of the Court



                     MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Maria Elena Cruz and Vice Chief Judge Kent E. Cattani
joined.


S W A N N, Chief Judge:

¶1           Karen Mothershead appeals the superior court’s order
quashing writs of garnishment against Iqbal Dulara and Dulara Enterprises
LLC, arguing that she was denied due process and that the superior court
provided no legal reason for its ruling. The record does not support
Mothershead’s contentions. We therefore affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In 2015, Mothershead filed a breach of contract claim against
Aslam and Areen Dulara, Dulara Automotive Group LLC, and Big Bell
Auto Superstore. In June 2017, the parties entered into a settlement
agreement whereby Aslam and Areen Dulara were dismissed from the
action and Mothershead obtained a $194,000 judgment against Dulara
Automotive Group, LLC, and Big Bell Auto Superstore. In December 2018,
in an attempt to collect on the June 2017 judgment, Mothershead filed writs
of garnishment for bank accounts in the names of Dulara Automotive
Group, Aslam Dulara, and various non-parties including Iqbal Dulara and
Dulara Enterprises.

¶3            Iqbal Dulara and Dulara Enterprises (collectively,
“Appellees”) filed a motion to quash the writs of garnishment as to their
accounts and requested an immediate hearing, arguing that the writs were
improper because they were not parties to the complaint or judgment.
Mothershead responded to the motion arguing that the accounts were
subject to garnishment because they held funds fraudulently transferred
from a judgment debtor. Mothershead did not, however, offer evidence to
prove the alleged transfers.

¶4         After holding a hearing, the court granted the motion to
quash. Mothershead appeals.




                                    2
                    MOTHERSHEAD v. DULARA, et al.
                        Decision of the Court

                               DISCUSSION

¶5             As an initial matter, Appellees request that we dismiss
Mothershead’s opening brief because it fails to comport with the Arizona
Rules of Civil Appellate Procedure. ARCAP 13(a) provides that an opening
brief must set forth a “‘statement of facts’ that are relevant to the issues
presented for review, with appropriate references to the record,” a
“‘statement of the issues’ presented for review,” and a section setting forth
the appellant’s arguments “concerning each issue presented for review,
with supporting reasons for each contention, and with citations of legal
authorities and appropriate references to the parts of the record on which
the appellant relies.” Mothershead’s opening brief lacks a clear statement
of facts relevant to the case and does not provide any citation to the record.
It does not provide a clear statement of the issues presented for review, and
the arguments lack reasoning or clear citations to legal authority. But
though we may dismiss an appeal when the appellant fails to comply with
Arizona’s procedural rules, we prefer to decide cases on their merits. Adams
v. Valley Nat’l Bank of Ariz., 139 Ariz. 340, 342–43 (App. 1984). We therefore
address the arguments briefly listed in Mothershead’s opening brief.

¶6              We review the superior court’s ruling for abuse of discretion.
See Cota v. S. Ariz. Bank & Trust Co., 17 Ariz. App. 326, 327 (1972). “An abuse
of discretion occurs when there is no evidence to support a holding or the
court commits an error of law when reaching a discretionary decision.”
Dowling v. Stapley, 221 Ariz. 251, 266, ¶ 45 (App. 2009).

I.     MOTHERSHEAD WAS NOT DENIED DUE PROCESS.

¶7             Mothershead first contends that she was denied due process
because the court did not admit any evidence or take witness testimony.
“Procedural due process means that a party had the opportunity to be
heard at a meaningful time and in a meaningful manner.” Comeau v. Ariz.
State Bd. of Dental Exam’rs, 196 Ariz. 102, 106–07, ¶ 20 (App. 1999) (quoting
Mathews v. Eldridge, 424 U.S. 319, 333 (1976)) (quotation marks omitted).
“Due process is not a static concept; it must account for ‘the practicalities
and peculiarities of the case.’” Id. at 107 (quoting Mullane v. Cent. Hanover
Bank & Trust Co., 339 U.S. 306, 314 (1950)). Arizona law requires that “[i]f a
timely objection to the [writ of garnishment] is filed the court, after hearing
evidence and argument, shall determine whether the writ is valid . . . and
enter judgment on the writ.” A.R.S. § 12-1584(B).

¶8           Here, Mothershead submitted exhibits with her response and
offered argument at a nearly one-hour hearing. Though the court did not



                                      3
                   MOTHERSHEAD v. DULARA, et al.
                       Decision of the Court

allow for any witness testimony during the hearing, testimony was not
necessary to enable the court to decide the legal issue presented.
Mothershead had the opportunity to be heard at a meaningful time and in
a meaningful manner, and her due process rights therefore were not
violated.

II.    THE SUPERIOR COURT PROVIDED A LEGAL REASON FOR ITS
       RULING.

¶9             Mothershead next contends that the superior court abused its
discretion because the motion to quash failed to state any legal reason to
support the objection to the writs, and the court failed to state any legal
reason for approving the motion to quash. This argument lacks merit and
is unsupported by the record. Appellees’ motion to quash provided a
written, legal reason for the objection to the writs—specifically, that
“fundamental precepts of fairness and due process have completely been
missed.” Further, the superior court specifically provided a legal reason for
its ruling, holding that “the actions of the Plaintiff . . . taken here do not
comport with Arizona law or due process.” And in view of Mothershead’s
failure to provide evidence to support her claim that the Appellees’
accounts held a judgment debtor’s funds, the court’s conclusion was not an
abuse of discretion.

                              CONCLUSION

¶10           For the foregoing reasons, we affirm the superior court’s
order quashing the writs of garnishment. Appellees request attorney’s fees
under A.R.S. §§ 12-1580(E) and 12-341.01. Because Appellees are the
prevailing party on garnishment objections, we award them costs and
attorney’s fees in a reasonable amount under § 12-1580(E), subject to their
compliance with ARCAP 21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4